State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     522287
________________________________

In the Matter of the Claim of
   NICHOLAS VALVO,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   Peters, P.J., McCarthy, Egan Jr., Devine and Mulvey, JJ.

                               __________


      Hach Rose Schirripa & Cheverie LLP, New York City (Frank R.
Schirripa of counsel), for appellant.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for respondent.

                               __________


      Appeals from two decisions of the Unemployment Insurance
Appeal Board, filed April 1, 2015, which ruled, among other
things, that claimant was disqualified from receiving
unemployment benefits because he lost his employment as the
result of an act constituting a felony in connection with such
employment.

      Claimant began working as a probationary sanitation worker
for the municipal employer in October 2011. Following his arrest
on charges of grand larceny in the third degree and scheme to
defraud in the second degree, his employment was terminated on
February 28, 2013 based upon his disciplinary history and the
arrest. Claimant applied for and received unemployment insurance
benefits, including regular and emergency unemployment insurance
compensation benefits, totaling $16,488. Claimant subsequently
resolved the charges against him by pleading guilty to grand
                              -2-                522287

larceny in the second degree (two counts) and grand larceny in
the third degree.

      Thereafter, the Department of Labor issued an initial
determination finding that, among other things, claimant was
disqualified from receiving unemployment insurance benefits under
Labor Law § 593 (4) because he lost his employment as a result of
acts constituting a felony, charged him with a recoverable
overpayment with respect to the benefits he had received and
assessed a penalty of $2,473 due to his willful
misrepresentations to obtain benefits. The Unemployment
Insurance Appeal Board ultimately sustained the initial
determinations in relevant part, and claimant now appeals.

      We affirm. Pursuant to Labor Law § 593 (4), a person who
"loses employment as a result of an act constituting a felony in
connection with such employment" is disqualified from receiving
benefits for 12 months following the end of that employment (see
Matter of Cardillo [Commissioner of Labor], 129 AD3d 1423, 1423-
1424 [2015], lv denied 26 NY3d 909 [2015]). Under established
precedent "a felony is 'in connection with' employment for
purposes of Labor Law § 593 (4) if it results in breach of a
duty, express or implied, [a] claimant owes an employer" (Matter
of Sinker [Sweeney], 89 NY2d 485, 488 [1997], quoting Labor Law
§ 593 [4]; accord Matter of Cardillo [Commissioner of Labor], 129
AD3d at 1424). Claimant's larcenous conduct raised serious
questions as to his integrity and suitability for municipal
employment and, given the detrimental impact his continued
employment could have had upon the public's trust in municipal
employees, we see no reason to disturb the Board's determination
that his conduct was sufficiently connected to his employment
(see Matter of Cardillo [Commissioner of Labor], 129 AD3d at
1424; Matter of Engel [Commissioner of Labor], 106 AD3d 1318,
1319 [2013]; Matter of Bruggeman [Roberts], 101 AD2d 973, 973
[1984], lv denied 63 NY2d 608 [1984]). The remaining contentions
also lack merit.

      Peters, P.J., McCarthy, Egan Jr., Devine and Mulvey, JJ.,
concur.
                        -3-                  522287

ORDERED that the decisions are affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court